DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020, 1/6/2021, 1/20/2021, 2/11/2021, 2/24/2021, 3/17/2021, 3/31/2021, 4/20/2021, 5/10/2021, 6/4/2021, 6/16/2021, 7/15/2021, 7/23/2021, 8/2/2021, and 8/10/2021, were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is reminded that an Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant (material) from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical (material). It ignores the real world conditions under which examiners work." See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 (220 USPQ 289) (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Emphasis in original).
 
Patent Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Gealer Popcorn Co. Inc., 24 USPQZd 1801 Molins PLC v. Textron Inc. 26 USPQZd 1889, at 1899 (D.Del. 1992)., Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
 
Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQZd 1823 (Fed. Cir. 1995).
 
Please note that it is Applicant's duty to particularly point out any highly relevance material amongst the references cited in the IDS.  A cursory review of the references in the IDS dated 12/23/2020, 1/6/2021, 1/20/2021, 2/11/2021, 2/24/2021, 3/17/2021, 3/31/2021, 4/20/2021, 5/10/2021, 6/4/2021, 6/16/2021, 7/15/2021, 7/23/2021, 8/2/2021, and 8/10/2021, were performed by the Examiner under the condition noted above.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 8, are rejected under 35 U.S.C. 102a1 as being anticipated by Mistry et al. (US 20140139637 A1, published: 5/22/2014).
Claim 1:  Mistry teaches an electronic device, comprising: a touch-sensitive display (directly beneath protective glass 205 may be a touch-sensitive layer 210 [Mistry, 0099]); a rotatable input mechanism (outer ring 115 may rotate relative to the body of device 100 [Mistry, 0098]); one or more processors; and memory storing one or more programs configured to be executed by the one or more processors (body 105 may include all or some of the processing components, data storage components, memory [Mistry, 0098]), the one or more programs including instructions for:
displaying, on the touch-sensitive display, a first user interface screen of an application having a hierarchy of user interfaces (the GUI may transition one layer higher in the model hierarchy (e.g. to the previous layer) [Mistry, 0199]), wherein the first user interface screen displays a first level user interface from the hierarchy of user interfaces of the application; receiving first data representing a first movement of the rotatable input mechanism of the electronic device (as a user begins, for example, to rotate the outer ring in a clockwise or counterclockwise fashion, the GUI transitions within the same layer, and the next user interface element or feature (e.g. a breadcrumb icon in the same layer) to the right or left, respectively, may begin to appear while the current user interface element or feature may begin to disappear [Mistry, 0199]); and
in response to receiving first data, replacing the display of the first user interface screen with a display of a second user interface screen corresponding to a second level user interface from the hierarchy of user interfaces of the application (GUI may transition one layer higher in the model hierarchy (e.g. to the previous layer). As described herein, as a user begins, for example, to rotate the outer ring in a clockwise or counterclockwise fashion, the GUI transitions within the same layer, and the next user interface element or feature (e.g. a breadcrumb icon in the same layer) to the right or left, respectively, may begin to appear while the current user interface element or feature may begin to disappear [Mistry, 0199].  FIG. 123 illustrates example faces, including an analog watch 12310, an analog watch with a circular menu layout 12320, a health-mode face 12330, and a weather face 12340. FIG. 124 illustrates an example set of faces 12410-12440 for the device in which calendar and appointment information is displayed [Mistry, 0217, FIG. 123].  Examiner's Note: FIG. 105 indicates turning ring will change interfaces to next/last hierarchy).

Claim 2:  Mistry teaches the electronic device of claim 1.  Mistry further teaches the one or more programs further including instructions for: receiving second data representing a second movement of the rotatable input mechanism of the electronic device; and in response to (GUI may transition one layer higher in the model hierarchy (e.g. to the previous layer). As described herein, as a user begins, for example, to rotate the outer ring in a clockwise or counterclockwise fashion, the GUI transitions within the same layer, and the next user interface element or feature (e.g. a breadcrumb icon in the same layer) to the right or left, respectively, may begin to appear while the current user interface element or feature may begin to disappear [Mistry, 0199].  FIG. 123 illustrates example faces, including an analog watch 12310, an analog watch with a circular menu layout 12320, a health-mode face 12330, and a weather face 12340. FIG. 124 illustrates an example set of faces 12410-12440 for the device in which calendar and appointment information is displayed [Mistry, 0217, FIG. 123]).
 
Claim 3:  Mistry teaches the electronic device of claim 2.  Mistry further teaches wherein the first movement is in a first direction and the second movement is in a second direction (GUI may transition one layer higher in the model hierarchy (e.g. to the previous layer). As described herein, as a user begins, for example, to rotate the outer ring in a clockwise or counterclockwise fashion, the GUI transitions within the same layer, and the next user interface element or feature (e.g. a breadcrumb icon in the same layer) to the right or left, respectively, may begin to appear while the current user interface element or feature may begin to disappear [Mistry, 0199]).
 
Claim 4:  Mistry teaches the electronic device of claim 1.  Mistry further teaches wherein the first movement is in a first direction, the one or more programs further including instructions for: receiving third data representing a third movement of the rotatable input mechanism of the electronic device, wherein the third movement is in a second direction, different from the first direction; and in response to receiving the third data, replacing the display of the second user interface screen with a display of the first user interface screen corresponding to the first level user interface from the hierarchy of user interfaces of the application (GUI may transition one layer higher in the model hierarchy (e.g. to the previous layer). As described herein, as a user begins, for example, to rotate the outer ring in a clockwise or counterclockwise fashion, the GUI transitions within the same layer, and the next user interface element or feature (e.g. a breadcrumb icon in the same layer) to the right or left, respectively, may begin to appear while the current user interface element or feature may begin to disappear [Mistry, 0199]).

Claim 7:  Mistry teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors (body 105 may include all or some of the processing components, data storage components, memory [Mistry, 0098]) of an electronic device with a touch-sensitive display (directly beneath protective glass 205 may be a touch-sensitive layer 210 [Mistry, 0099]) and a rotatable input mechanism (outer ring 115 may rotate relative to the body of device 100 [Mistry, 0098]), the one or more programs including instructions for:
displaying, on a the touch-sensitive display, a first user interface screen of an application having a hierarchy of user interfaces (the GUI may transition one layer higher in the model hierarchy (e.g. to the previous layer) [Mistry, 0199]), wherein the first user interface screen displays a first level user interface from the hierarchy of user interfaces of the application; receiving first data representing a first movement of the rotatable input mechanism of the electronic device (as a user begins, for example, to rotate the outer ring in a clockwise or counterclockwise fashion, the GUI transitions within the same layer, and the next user interface element or feature (e.g. a breadcrumb icon in the same layer) to the right or left, respectively, may begin to appear while the current user interface element or feature may begin to disappear [Mistry, 0199]); and
in response to receiving the first data, replacing the display of the first user interface screen with a display of a second user interface screen corresponding to a second level user interface from the hierarchy of user interfaces of the application (GUI may transition one layer higher in the model hierarchy (e.g. to the previous layer). As described herein, as a user begins, for example, to rotate the outer ring in a clockwise or counterclockwise fashion, the GUI transitions within the same layer, and the next user interface element or feature (e.g. a breadcrumb icon in the same layer) to the right or left, respectively, may begin to appear while the current user interface element or feature may begin to disappear [Mistry, 0199].  FIG. 123 illustrates example faces, including an analog watch 12310, an analog watch with a circular menu layout 12320, a health-mode face 12330, and a weather face 12340. FIG. 124 illustrates an example set of faces 12410-12440 for the device in which calendar and appointment information is displayed [Mistry, 0217, FIG. 123].  Examiner's Note: FIG. 105 indicates turning ring will change interfaces to next/last hierarchy).

Claim 8:  Mistry teaches a method comprising: at an electronic device with a touch-sensitive display (directly beneath protective glass 205 may be a touch-sensitive layer 210 [Mistry, 0099]) and a rotatable input mechanism (outer ring 115 may rotate relative to the body of device 100 [Mistry, 0098]);
displaying, on a the touch-sensitive display, a first user interface screen of an application having a hierarchy of user interfaces (the GUI may transition one layer higher in the model hierarchy (e.g. to the previous layer) [Mistry, 0199]), wherein the first user interface screen displays a first level user interface from the hierarchy of user interfaces of the application; receiving first data representing a first movement of the rotatable input mechanism of the electronic device (as a user begins, for example, to rotate the outer ring in a clockwise or counterclockwise fashion, the GUI transitions within the same layer, and the next user interface element or feature (e.g. a breadcrumb icon in the same layer) to the right or left, respectively, may begin to appear while the current user interface element or feature may begin to disappear [Mistry, 0199]); and
in response to receiving the first data, replacing the display of the first user interface screen with a display of a second user interface screen corresponding to a second level user interface from the hierarchy of user interfaces of the application (GUI may transition one layer higher in the model hierarchy (e.g. to the previous layer). As described herein, as a user begins, for example, to rotate the outer ring in a clockwise or counterclockwise fashion, the GUI transitions within the same layer, and the next user interface element or feature (e.g. a breadcrumb icon in the same layer) to the right or left, respectively, may begin to appear while the current user interface element or feature may begin to disappear [Mistry, 0199].  FIG. 123 illustrates example faces, including an analog watch 12310, an analog watch with a circular menu layout 12320, a health-mode face 12330, and a weather face 12340. FIG. 124 illustrates an example set of faces 12410-12440 for the device in which calendar and appointment information is displayed [Mistry, 0217, FIG. 123].  Examiner's Note: FIG. 105 indicates turning ring will change interfaces to next/last hierarchy).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6, are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (US 20140139637 A1, published: 5/22/2014), in view of Boni et al. (US 20140036639 A1, published: 2/6/2014).
Claim 5:  Mistry teaches the electronic device of claim 1.  Mistry does not teach wherein the second level user interface from the hierarchy of user interfaces of the application has a 
However, Boni teaches wherein the second level user interface from the hierarchy of user interfaces of the application has a greater granularity than the first level user interface from the hierarchy of user interfaces of the application (at step 210 a zoom level of the calendar display is determined. A "zoom level" is defined herein as a format for displaying calendar data in a grid; zoom levels comprise a year view, a month view, a 2.times.2 view, a week view, and a day view, all of which are defined further herein [Boni, 0033].  Flow 700 presents calendar information to a user in a decreasing level of granularity, as the user is initially presented calendar information for the day, followed by the month, and followed by the year [Instant, 0263]; Examiner's Note: in view of the applicant's definition of granularity relating to calendar information, Boni shows increasing/greater granularity between calendar zoom levels when switching between day, month, year).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the progression of interfaces through the rotating of a rotatable input invention of Mistry to include the granular hierarchy selection feature of Boni.
One would have been motivated to make this modification to assist users with cycling through granular hierarchy interfaces in an intuitive manner.  Thus users will rotate the input and, as a result, reach the next screen in an obvious and intuitive manner.

Claim 6:  Mistry teaches the electronic device of claim 1.  Mistry does not teach wherein the second level user interface from the hierarchy of user interfaces of the application has a lesser granularity than the first level user interface from the hierarchy of user interfaces of the application.
However, Boni teaches wherein the second level user interface from the hierarchy of user interfaces of the application has a lesser granularity than the first level user interface from the hierarchy of user interfaces of the application (at step 210 a zoom level of the calendar display is determined. A "zoom level" is defined herein as a format for displaying calendar data in a grid; zoom levels comprise a year view, a month view, a 2.times.2 view, a week view, and a day view, all of which are defined further herein [Boni, 0033].  Flow 700 presents calendar information to a user in a decreasing level of granularity, as the user is initially presented calendar information for the day, followed by the month, and followed by the year [Instant, 0263].  [MPEP 2144.04 VI REVERSAL OR REARRANGEMENT OF PARTS]; Examiner's Note: in view of the applicant's definition of granularity relating to calendar information, Boni shows decreasing/lesser granularity between calendar zoom levels when switching between year, month, day).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the progression of interfaces through the rotating of a rotatable input invention of Mistry to include the granular hierarchy selection feature of Boni.


Additional References
Rotating input device switches on screen interfaces:
Mistry et al. (US 20140139422 A1, published: 5/22/2014)
Mistry et al. (US 20140143678 A1, published: 5/22/2014)
Shiraishi et al. (US 6809724 B1, published: 10/26/2004)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Seth A Silverman/Primary Examiner, Art Unit 2145